DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on November 17, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (“Eagle”, US 2015/0025176 A1) in view of Ogawa et al. (“Ogawa”, JP 2011 148869A).
Regarding claims 1-3, Eagle discloses a heat-curable structural adhesive (abstract) comprising an epoxy resin ([0027]), a core-shell rubber which can react with epoxy groups ([0037]), calcium oxide (i.e. hygroscopic agent)([0059]), and calcium carbonate (i.e. viscosity modifier)([0060]).
Eagle does not expressly teach a stabilizer. However, stabilizers are well known. For example, Ogawa discloses an epoxy resin composition and teaches the use of borates to improve stability ([0018]). Ogawa teaches viscosity is the same as initial viscosity ([0021]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use a stabilizer in an epoxy resin composition to improve storage stability, as taught by Ogawa. Absent evidence to the contrary, there would be a reasonable expectation that the complex viscosity of Eagle as modified by Ogawa would be substantially similar to the complex viscosity of the instant invention.
As to claim 2, Eagle does not expressly teach the calcium oxide contains both surface-treated grade and non-surface-treated grade. However, one of ordinary skill in the art would be motivated to use either or both types, as both function as hygroscopic agents or moisture scavengers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746